
	

114 HR 211 IH: REBUILD Act
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 211
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Calvert introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the National Environmental Policy Act of 1969 to authorize assignment to States of Federal
			 agency environmental review responsibilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Reducing Environmental Barriers to Unified Infrastructure and Land Development Act of 2015 Act or the REBUILD Act.
		2.Assignment to States of Federal environmental review responsibilitiesTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended by
			 adding at the end the following new section:
			
				106.Assignment to States of environmental review responsibilities with respect to certain projects in
			 the State
					(a)Assumption of responsibility
						(1)In generalSubject to the other provisions of this section, with the written agreement of the responsible
			 Federal official and a State, which may be in the form of a memorandum of
			 understanding, the responsible Federal official may assign, and the State
			 may assume, the responsibilities of the responsible Federal official under
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 with respect to one or more covered Federal projects of the responsible
			 Federal official within the State.
						(2)Additional responsibilityIf a State assumes responsibility under paragraph (1) the responsible Federal official may assign
			 to the State, and the State may assume, all or part of the
			 responsibilities of the responsible Federal official for environmental
			 review, consultation, or other action required under any Federal
			 environmental law pertaining to the review or approval of covered projects
			 of the responsible Federal official.
						(3)Procedural and substantive requirementsA State shall assume responsibility under this section subject to the same procedural and
			 substantive requirements as would apply if that responsibility were
			 carried out by the responsible Federal official.
						(4)Federal responsibilityAny responsibility of the responsible Federal official not explicitly assumed by the State by
			 written agreement under this section shall remain the responsibility of
			 the responsible Federal official.
						(5)No effect on authorityNothing in this section preempts or interferes with any power, jurisdiction, responsibility, or
			 authority of an agency, other than the agency of the responsible Federal
			 official for a covered project, under applicable law (including
			 regulations) with respect to the project.
						(b)State Participation
						(1)ApplicationNot later than 180 days after the date of enactment of this section, each responsible Federal
			 official shall promulgate regulations that establish requirements relating
			 to information required to be contained in any application of a State to
			 assume responsibility under this section with respect to covered Federal
			 projects of the responsible Federal official, including, at a minimum—
							(A)the projects or classes of projects for which the State anticipates exercising the authority that
			 may be granted under this section;
							(B)verification of the financial resources necessary to carry out the authority that may be assigned
			 under this section; and
							(C)evidence of the notice and solicitation of public comment by the State relating to assumption of
			 responsibility under this section by the State, including copies of
			 comments received from that solicitation.
							(2)Public notice
							(A)In generalEach State that submits an application under this subsection shall give notice of the intent of the
			 State to submit such application not later than 30 days before the date of
			 submission of the application.
							(B)Method of notice and solicitationThe State shall provide notice and solicit public comment under this paragraph by publishing the
			 complete application of the State in accordance with the appropriate
			 public notice law of the State.
							(3)Selection criteriaA responsible Federal official may approve the application of a State under this section only if—
							(A)the regulatory requirements under paragraph (2) have been met;
							(B)the responsible Federal official determines that the State has the capability, including financial
			 and personnel, to assume the responsibility; and
							(C)the head of the State agency having primary jurisdiction over covered projects with respect to
			 which responsibility would be assigned to the State pursuant to the
			 application enters into a written agreement with the responsible Federal
			 official described in subsection (c).
							(4)Other Federal agency viewsIf a State applies to assume a responsibility of a responsible Federal official that would have
			 required the responsible Federal official to consult with another Federal
			 agency, the responsible Federal official shall solicit the views of the
			 Federal agency before approving the application.
						(c)Written AgreementA written agreement under this section shall—
						(1)be executed by the Governor of the State or the head of the State agency referred to in subsection
			 (b)(3)(C);
						(2)be in such form as the responsible Federal official may prescribe; and
						(3)provide that the State—
							(A)agrees to assume all or part of the responsibilities of the responsible Federal official described
			 in subsection (a);
							(B)expressly consents, on behalf of the State, to accept the jurisdiction of the Federal courts for
			 the compliance, discharge, and enforcement of any responsibility of the
			 responsible Federal official assumed by the State;
							(C)certifies that State laws (including regulations) are in effect that—
								(i)authorize the State to take the actions necessary to carry out the responsibilities being assumed;
			 and
								(ii)are comparable to section 552 of title 5, including providing that any decision regarding the
			 public availability of a document under those State laws is reviewable by
			 a court of competent jurisdiction; and
								(D)agrees to maintain the financial resources necessary to carry out the responsibilities being
			 assumed.
							(d)Jurisdiction
						(1)In generalThe United States district courts shall have exclusive jurisdiction over any civil action against a
			 State for failure to carry out any responsibility of the State under this
			 section.
						(2)Legal standards and requirementsA civil action under paragraph (1) shall be governed by the legal standards and requirements that
			 would apply in such a civil action against the responsible Federal
			 official had the responsible Federal official taken the actions in
			 question.
						(3)InterventionThe responsible Federal official shall have the right to intervene in any action described in
			 paragraph (1).
						(e)Effect of Assumption of ResponsibilityA State that assumes responsibility under subsection (a) shall be solely responsible and solely
			 liable for carrying out, in lieu of the responsible Federal official, the
			 responsibilities assumed under subsection (a), until the termination of
			 such assumption of responsibility.
					(f)Limitations on AgreementsNothing in this section permits a State to assume any rulemaking authority of the responsible
			 Federal official under any Federal law.
					(g)Audits
						(1)In generalTo ensure compliance by a State with any agreement of the State under subsection (c) (including
			 compliance by the State with all Federal laws for which responsibility is
			 assumed under subsection (a)), for each State participating in the program
			 under this section, the responsible Federal official shall conduct—
							(A)semiannual audits during each of the first 2 years of the effective period of the agreement; and
							(B)annual audits during each subsequent year of such effective period.
							(2)Public availability and comment
							(A)In generalAn audit conducted under paragraph (1) shall be provided to the public for comment for a 30-day
			 period.
							(B)ResponseNot later than 60 days after the date on which the period for public comment ends, the responsible
			 Federal official shall respond to public comments received under
			 subparagraph (A).
							(h)Report to CongressEach responsible Federal official shall submit to Congress an annual report that describes the
			 administration of this section by such official.
					(i)Termination by responsible Federal officialThe responsible Federal official with respect to an agreement with a State under this section may
			 terminate the agreement and any responsibility or authority of the State
			 under this section with respect to such agreement, if—
						(1)the responsible Federal official determines that the State is not adequately carrying out the
			 responsibilities assumed by the State under this section;
						(2)the responsible Federal official provides to the State—
							(A)notification of the determination of noncompliance; and
							(B)a period of at least 30 days during which to take such corrective action as the responsible Federal
			 official determines is necessary to comply with the applicable agreement;
			 and
							(3)the State, after the notification and period provided under subparagraph (B), fails to take
			 satisfactory corrective action, as determined by responsible Federal
			 official.
						(j)DefinitionsIn this section:
						(1)covered Federal projectThe term covered Federal project means—
							(A)
								(i)except as provided in clause (ii) and subparagraph (B), any project that is funded by, carried out
			 by, or subject to approval or disapproval by a responsible official,
			 including any project for which a permit or other authorization by a
			 responsible Federal official is required; and
								(ii)in the case of projects funded, carried out by, or subject to review, approval, or disapproval by
			 the Secretary of the Army, and except as provided in subparagraph (B),
			 includes only such projects of the Corps of Engineers; and
								(B)the preparation of any statement required by section 102(2)(C).
							(2)responsible Federal officialThe term responsible Federal official means—
							(A)the Secretary of the Interior;
							(B)the Secretary of Transportation;
							(C)the Administrator of the Environmental Protection Agency;
							(D)the Secretary of the Army; and
							(E)the head of a Federal agency, with respect to the preparation of statements under section 102(2)(C)
			 for major Federal actions (as that term is used in that section) of the
			 agency..
		
